Lawrence, Judge:
The proper dutiable value of certain household utensils imported from Holland is before the court for determination.
The parties hereto have entered into a stipulation of fact, which reads as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the reappraisement appeals listed above-are limited to the items on the invoices covered by said appeals that are marked with red ink notations to identify that duties are applicable at 11)4% ad valorem (T. D. 54108) under Paragraph 339, Tariff Act of 1930 as modified (household utensils in chief value of pewter), or at 25% ad valorem (T. D. 51909) under Paragraph 364 of said Act as modified (other bells), or at 30% ad valorem (T. D. 51802) under Paragraph 1552 of said Act as modified (other smokers' articles).
That said above identified-items of merchandise were exported to the United States from the Netherlands, and that at the time when said items were exported from the Netherlands such and similar merchandise was not being freely offered for sale for home consumption to all purchasers in the principal markets of the Netherlands, nor was it being freely offered for sale to all purchasers in the principal markets of the Netherlands for exportation to the United States, nor was it being freely offered for sale in the principal market of the United States to United States purchasers.
That the “cost of production” as defined in Section 402 (f) Tariff Act of 1930 for the said above identified items is set forth in Dutch florins (guilders) on the invoices covered by said reappraisement appeals in the columns headed “Price per unit in D. FI.”, said headings on the said columns being marked “A” and initiated" “WB” by Examiner W. Bornstein, plus packing and less inland freight as specified on said invoices.
*844Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is the proper basis of value for the articles in issue and that said value is as indicated in the columns headed “Price per unit in D. FI.” and marked “A” and initialed “WB” by Examiner W. Bornstein on the invoices accompanying said appeals, plus packing and less inland freight, as specified on said invoices.
Judgment will be entered accordingly.